DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumur (US 2017/0240290).
In re. claim 1, Dumur teaches a power management system for a multi engine rotorcraft having a main rotor system with a main rotor speed, the power management system comprising: a first engine (21) providing a first power input (26) to the main rotor system (11) (figs. 1 and 3) (para [0098]-[0099]); a second engine (21’) selectively providing a second power input (26’) to the main rotor system (11) (fig. 3), the second engine having at least a zero power input state (prior to starting) (para [0135]) and a positive power input state (torque delivered by each engine) (para [0134]); and a power anticipation system (2) configured to provide the first engine with a power adjustment signal in anticipation of a power input state change of the second engine during flight (when operating in simultaneous mode) (para [0135]); wherein, the power adjustment signal causes the first engine to adjust the first power input to maintain the main rotor speed within a predetermined rotor speed threshold range (maximum torque accepted by the MGB (23)) (para 
In re. claim 2, Dumur teaches the power management system as recited in claim 1 wherein the first engine further comprises a main engine (21) and wherein the second engine further comprises a supplemental power unit (21’) (para [0117]).
In re. claim 3, Dumur teaches the power management system as recited in claim 1 wherein the first engine further comprises a first main engine (21) and wherein the second engine further comprises a second main engine (21’) (para [0117]).
In re. claim 4, Dumur teaches the power management system as recited in claim 1 wherein the first engine further comprises a first gas turbine engine (21) and wherein the second engine further comprises a second gas turbine engine (21’) (para [0117]).
In re. claim 6, Dumur teaches the power management system as recited in claim 1 wherein the power anticipation system further comprises a pilot operated input (pushbutton (8)) configured to generate the power adjustment signal for the first engine and to provide the second engine with a power input state change signal  (para [0123]).
In re. claim 7, Dumur teaches the power management system as recited in claim 1 wherein the power anticipation system further comprises one or more sensors (3) configured to detect one or more flight parameters of the rotorcraft to form sensor data (at step (101)) (para [0104]-[0105]) and a power anticipation module (105, 106, 107) configured to generate the power adjustment signal for the first engine and to provide the second engine with a power input state change signal responsive to the sensor data (para [0133]).
In re. claim 9, Dumur teaches the power management system as recited in claim 7 wherein the sensor data further comprises first engine speed data (31) (para [0104]).

In re. claim 11, Dumur teaches the power management system as recited in claim 7 wherein the power anticipation module is implemented on a flight control computer (para [0112]).
In re. claim 12, Dumur teaches the power management system as recited in claim 1 wherein the power adjustment signal causes the first engine to reduce the first power (when the engine (21) is initially providing all of the torque alone) input coincident with the second engine changing power input states from the zero power input state to the positive power input state (para [0135]).
In re. claim 13, Dumur teaches the power management system as recited in claim 1 wherein the power adjustment signal causes the first engine to increase the first power input coincident with the second engine changing power input states from the positive power input state to the zero power input state (when transitioning from simultaneous operation to sequential operation) (para [0135]).
In re. claim 15, Dumur teaches the power management system as recited in claim 1 wherein the positive power input state further comprises a full power input state (sequential operation of engine (21’)) (para [0135]).
In re. claim 16, Dumur teaches the power management system as recited in claim 1 wherein the power adjustment signal is mechanically coupled to the first engine (via pushbutton (8)) (para [0123]).
In re. claim 17, Dumur teaches the power management system as recited in claim 1 wherein the power adjustment signal is electrically coupled to the first engine (torque regulated by FADEC engine computer) (para [0037]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dumur as applied to claims 1 and 7 respectively above, and further in view of Waltner (US 2017/0225573).
In re. claim 5, Dumur teaches the power management system as recited in claim 1 wherein the first engine further comprises a gas turbine engine (21) (para [0117]).

Waltner teaches the second engine (408) further comprises an electric motor (para [0029]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Dumur to incorporate the teachings of Waltner to have the second engine further comprise an electric motor, for the purpose of utilizing a rechargeable energy source for the second engine. 
In re. claim 8, Dumur fails to disclose the sensor data further comprises collective control data.
Waltner teaches sensor data further comprises collective control data (collective rate sensors) (para [0018]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Dumur to include the teachings of Waltner to have the sensor data further comprises collective control data, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of understanding power demand on the rotor from the collective. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dumur as applied to claim 1 above, and further in view of Beauchesne-Martel (US 2020/0408148).

In re. claim 14, Dumur fails to disclose the power adjustment signal causes an adjustment in the quantity of fuel injected into the first engine.
Beauchesne-Martel teaches the power adjustment signal (reach re-clutching speed) causes an adjustment in the quantity of fuel injected into the first engine (para [0059]).
. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dumur.

In re. claims 18-19, Dumur fails to disclose the predetermined rotor speed threshold range is one or two percent above and one or two percent below the main rotor speed.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Dumur to have the recited threshold range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647